           Case 3:14-cv-00608-JCS Document 948 Filed 08/23/21 Page 1 of 6



                                   Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                   Elise M. Bloom
August 23, 2021                                                                                                    Member of the Firm
                                                                                                                   d +1.212.969.3410
Via ECF                                                                                                            f 212.969.2900
                                                                                                                   ebloom@proskauer.com
                                                                                                                   www.proskauer.com
The Honorable Joseph C. Spero
U.S. District Court, Northern District of California
San Francisco Courthouse, Courtroom F – 15th Floor
450 Golden Gate Avenue
San Francisco, California 94102

        Re:         Senne, et al. v. Office of the Commissioner of Baseball, et al.,
                    No. 3:14-cv-00608-JCS

Dear Judge Spero:
Pursuant to Section E of the Court’s Civil Standing Orders, the parties submit this joint letter
concerning the production of materials relating to Plaintiffs’ expert Dr. Dennis’ report.
Defendants’ Position
Plaintiffs should be compelled to produce: (i) the identities of players that Dennis invited to
participate in the main survey; (ii) the identities of the survey respondents and their responses; (iii)
the invitees that affirmatively opted out of the survey; and (iv) all of Dennis’ communications with
survey invitees. Dennis relied on the foregoing information in reaching his conclusions and
therefore is required by law to produce it.
Dennis asked each survey respondent to provide his name and to confirm his identity by providing
his initials (See Dennis Dec. Attachment 5 (Dkt. 696-5), at 3)—and then relied on that data in
preparing his report. Dennis attempted to test for non-response bias by comparing certain
attributes of players that responded to his survey against players that did not respond. (Dkt. 696
¶¶ 22-25.) He did this by looking up players on Baseball-Reference.com to determine if there
were any noticeable difference in response rates based on age, number of games played, most
recent year played, fielding position, and Major League club—information he was able to obtain
only because he knew the players’ identities. (Id.) Dennis relied on this information to support
his conclusions regarding non-response bias and the reliability of the main survey. (Id. ¶¶ 8-9.) In
his declaration submitted in connection with this dispute, Dennis does not refute his reliance on
players’ identities.
The identities of players who responded to Dennis’ survey bear directly on: (i) the number of
respondents who played in the California League and whether Dennis’ sample is representative of
the California class; and (ii) whether non-response bias exists in Dennis’ results based on variables
that actually matter and that Dennis ignored. In order to challenge the survey at summary judgment
and/or trial—as this Court expressly contemplated (“certification of the proposed classes will not
preclude Defendants from challenging the sufficiency of the Main Survey and Plaintiffs’ damages
model on summary judgment and/or trial.”) (Dkt. 782 at 56)—Defendants must be able to replicate
Dennis’ analysis in all respects, which requires the disclosure of player identities and responses so
they can compare responses using Baseball-Reference.com as Dennis did. That is impossible
without the identities, and would deprive Defendants of due process in challenging the main
      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Paris | São Paulo | Washington, DC
          Case 3:14-cv-00608-JCS Document 948 Filed 08/23/21 Page 2 of 6




Honorable Joseph C. Spero
August 23, 2021
Page 2

survey. Plaintiffs’ offer to provide a spreadsheet that identifies players in the California League
proves the point: information that was not collected in the survey (such as affiliate level) is known
to Plaintiffs based on the names that were collected.
In addition, Kriegler’s August 13, 2021 supplemental damages report relies heavily on the main
survey and further underscores the need for disclosure of the identities of survey respondents.
Kriegler now relies on a subset of just 245 respondents derived from Dennis’ sample, which, as
explained above, was obtained by using player identities. Kriegler relies on this sample to justify
his calculations for hundreds of millions of dollars in alleged class-wide damages. Defendants are
therefore entitled to the underlying information used by Dennis and Kriegler in identifying this
sample in order to compare this subset to other respondents and invitees.
The fact that Dennis relied on player identities in forming his conclusions renders any best
practices concerning respondent confidentiality irrelevant. Principles of survey research regarding
confidentiality do not override Dennis’ disclosure obligations under Rule 26. See, e.g., Lopez v.
Liberty Mut. Ins. Co., No. CV 14-05576-AB (JCx), 2018 WL 6137130, at *1-3 (C.D. Cal. Jan. 10,
2018) (compelling production of identities “because the survey relie[d] on the individuals’
responses”).1 In addition to relying on player identities in his report, Dennis failed to promise
respondents confidentiality, which courts in this district have found to be dispositive.2 See In re:
Autozone, Inc., No. 10-md-02159-CRB (JSC), 2016 WL 4136520, at *2 (N.D. Cal. May 16, 2016)
(rejecting plaintiffs’ argument that confidentiality of respondents is an accepted best practice and
ordering disclosure of survey respondents where there was no promise of confidentiality). Even if
Dennis had promised confidentiality, such an assurance is irrelevant in the context of litigation.
See Nau Holdings LLC v. Dlorah, Inc., No. 08-cv-02743-CMA-BNB, 2010 WL 3322713, at *2
(D. Colo. Aug. 20, 2010) (“promise of confidentiality” to survey respondents was “not binding on
the court” and ordering disclosure of the identity of a survey participant “to address the reliability
of the survey”); U.S. Surgical Corp. v. Orris, Inc., 983 F. Supp. 963, 970 (D. Kansas 1997)
(compelling the production of the identities of survey respondents despite promise of
confidentiality). Furthermore, any purported concerns about confidentiality and public disclosure
can be addressed by the robust confidentiality order in this case. (Dkt. 233.)
Additionally, Dennis should be compelled to produce all communications with survey invitees.
Although Dennis states in his report that he sent “[u]p to three emails” to survey invitees to
encourage responses, he provided only his initial email. (Dennis Dec. Attachment 7 (Dkt. 696-7),
at *5-7.) Defendants, however, recently became aware of at least one additional survey
communication to invitees that encouraged players to “mak[e] [your] voice heard”—which, in the
context of a pending litigation, bears on the survey’s purpose and self-interest bias. (See Ex. A.)
Dennis also admits that he had additional communications with respondents. (See Ex. C.) Dennis



1
  The cases Plaintiffs cite are distinguishable because the survey respondents were non-parties that deserved a
heightened level of protection. Exeltis USA Inc. v. First Databank, Inc., No. 17-cv-04810-HSG, 2020 WL 7025089,
at *3 (N.D. Cal. Nov. 30, 2020). Or the survey expert never possessed respondents’ identities in the first instance.
Oklahoma v. Tyson Foods, Inc., 2009 WL 10271835, at *6 (N.D. Okla. Mar. 11, 2009). Neither factor is present
here.
2
  Neither the main survey nor the invitations that players received contained any promise of confidentiality. (See
Dennis Dec. Attachment 6 (Dkt. 696-6, 696-7)—a fact Dennis does not dispute here.
           Case 3:14-cv-00608-JCS Document 948 Filed 08/23/21 Page 3 of 6




Honorable Joseph C. Spero
August 23, 2021
Page 3

should produce all communications to/from survey invitees to understand what invitees were
informed regarding the purpose of the survey and any instructions for the survey.
In a last-ditch attempt to avoid disclosure, Plaintiffs suggest that Defendants’ request is untimely.
This claim fails for two reasons. First, Plaintiffs offer the survey to prove class-wide liability and,
and as noted above, Defendants are entitled to challenge its reliability on summary judgment
and/or trial. (Dkt. 782 at 56.) Kriegler’s reliance in his August 13, 2021 supplemental report on
a new subset of survey respondents further undermines Plaintiffs’ position. Second, Dennis has
an independent and continuing obligation under Rule 26 to disclose all information that he relied
upon in reaching his conclusions at the time he provided his report on August 4, 2016. Plaintiffs’
suggestion that Defendants somehow waived Dennis’ obligations under Rule 26 by stipulating that
the report was sufficiently disclosed misses the point. The Court and Defendants were clear that
such a stipulation obviated the need for Plaintiffs to re-disclose the same report. Moreover, the
back-up Dennis provided in 2016 was incomplete. Indeed, the metadata for the spreadsheet
Plaintiffs provided for Dennis’ non-response analysis reveals that it was created well after Dennis
disclosed his report, meaning it was different from what Dennis used.
Defendants respectfully request that Dennis be required to produce all of the information
Defendants requested within 24 hours of a decision in favor of Defendants. Defendants should be
afforded a sufficient amount of time to review and analyze the information requested above in
advance of Dennis’ deposition.3
Plaintiffs’ Position

Defendants seek production of materials not relied upon, and that are confidential, unnecessary,
irrelevant and—if truly needed—should have been requested five years ago before their rebuttal
reports were due. As the Federal Judiciary Center’s Reference Manual on Scientific Evidence
recognizes, “the professional standards for survey researchers generally prohibit disclosure of
respondents’ identities.”4 “The use of survey results in a legal proceeding does not relieve the
Survey Research Organization of its ethical obligation to maintain in confidence all Respondent-
identifiable information or lessen the importance of Respondent anonymity,” and “identifying
information … should be removed to ensure respondent confidentiality.” Id. The ethical code
from the American Association for Public Opinion Research echoes this: “a legal proceeding
does not relieve us of our ethical obligation to protect participant privacy.” Ex. C (“Dennis
Decl.”) at ¶ 3. Dr. Dennis is thus obligated to keep this information confidential. Id.

Defendants claim courts regularly require production of these materials, but as Judge Gilliam
recently held, Rule 26 does not require the production of survey respondents’ identities, the

3
 Defendants have proposed a brief two-week adjournment of the deadlines for rebuttal reports, expert discovery,
summary judgment, and Daubert briefing in light of this dispute and other scheduling issues. Plaintiffs did not
consent. Accordingly, Defendants intend to move pursuant to Local Rule 6.3 for a two-week extension such that
all briefing will be complete by December 10, 2021, which is more than seven weeks before the January 28, 2022
hearing. See Ex. B.
4
  Third Edition, (2011), at 417, available at https://www.nap.edu/read/13163/chapter/9#417. Defendants wrongly
state in note 1 that Plaintiffs do not oppose production of requested items 1 and 3. Those materials are likewise
confidential; providing a list of invitees and non-participants would allow a person to ascertain the participants.
         Case 3:14-cv-00608-JCS Document 948 Filed 08/23/21 Page 4 of 6




Honorable Joseph C. Spero
August 23, 2021
Page 4

researcher’s “original notes,” and similar materials. Exeltis USA Inc. v. First Databank, Inc.,
2020 WL 7025089, at *7 (N.D. Cal. Nov. 30, 2020). The policy reason is a strong one: “[i]f
courts routinely allowed disclosure of the identities of [a] survey's participants, it is unlikely that
people would agree to participate in surveys.” Id.; see also Applera Corp. v. MJ Research Inc.,
389 F. Supp. 2d 344, 350 (D. Conn. 2005); Oklahoma v. Tyson Foods, Inc., 2009 WL 10271835,
at *6 (N.D. Okla. Mar. 11, 2009).

Defendants claim there was no assurance of confidentiality because Dr. Dennis failed to make
the assurance explicit, but that is backwards. Confidentiality is the norm in survey research
unless research subjects consent to disclosure. Dennis Decl. ¶¶ 2, 3. Thus, it is the consent to
disclosure that must be made explicit—not the guarantee of confidentiality. Id.

In the face of this strong need to maintain confidentiality, Defendants have not identified any
true need for the materials. If they had a real need, they would have filed this motion before their
rebuttal reports were due five years ago. The pilot of the survey was served in March 2016. Dkt.
498. A few days later, Defendants demanded respondents’ identities, and Plaintiffs explained
that it was standard practice to not provide that information. That was the end of the request.

Then on August 4, 2016, Plaintiffs served the main survey. Dkt. 696. Defendants soon demanded
production of various items that they believed were not provided, including backup data for the
non-response analysis. Plaintiffs produced spreadsheets containing codebooks and all data Dr.
Dennis relied upon to conduct the non-response analysis, including age, year, affiliation,
position, games played, and whether the person took the survey. (A sample of this data is
attached as Ex. D). The next day, Defendants demanded an emergency hearing with the Court.
They requested the native versions of the data, which Plaintiffs said could be produced (and were
produced) within 24 hours. See Dkt. 713. On September 14, 2016, Defendants filed a Daubert
motion and a rebuttal report. Dkt. 724, 726. They devoted several pages in both the motion and
rebuttal report to non-response bias. A month later, Defendants filed two more rebuttal
declarations, with one examining the variation in responses across MLB teams, Dkt. 749. On
October 28, they filed a reply report that again devoted multiple pages to the potential for non-
response bias. Dkt. 761. Throughout this process, Defendants and their experts never mentioned
a need for names or communications to further assess the validity of the main survey—despite
discussing in Daubert briefing the Autozone case upon which they now rely. See Dkt. 724 at 23.

During a scheduling conference after the appeal, Defendants stipulated that the main survey “has
been sufficiently disclosed.” Dkt. 843. And because Defendants have already rebutted the main
survey, the only rebuttal report that Defendants may make is “an expert report in rebuttal to the
updated Kriegler report.” Id. Despite that history, Defendants now urgently demand production
of this information in advance of expert depositions. Yet their failure to previously demand this
information should not be exploited to delay depositions or alter the case management order.

And there are no grounds for obtaining this information. As established above, Rule 26 does not
require its production, see Exeltis, 2020 WL 7025089, at *7, and Defendants already stipulated
that the survey has been properly disclosed. They say Dr. Dennis relied on identities when
conducting his study and his non-response analysis. He did not. He relied upon the already-
             Case 3:14-cv-00608-JCS Document 948 Filed 08/23/21 Page 5 of 6




Honorable Joseph C. Spero
August 23, 2021
Page 5

produced survey responses5 and the data in the already-produced spreadsheet. Thus, Defendants
have all of the underlying data and the codebook that can be used to fully replicate the analyses.

Rule 26 in fact protects these materials because they are confidential and Defendants have not
established any justification. Defendants’ bias arguments have been fully presented, briefed and
rejected. See Dkt. 782. Defendants now want to perform further non-response analyses, saying it
would deprive them of due process otherwise. But due process does not require multiple bites at
the same apple. Defendants chose not to perform further analyses or to demand further
information for more analyses five years ago and then stipulated that the report was properly
disclosed. Defendants argue they are entitled to challenge the survey’s reliability at summary
judgment and trial, but they can use their existing expert opinions and their cross examination of
Plaintiffs’ experts to do so. They should not be permitted to circumvent the case management
order by creating new opinions for new expert reports aimed at the survey. Nor is there anything
“new” about Dr. Kriegler’s reliance on a subset of the respondents—Dr. Dennis discussed this
“control group” at length in his report, Dkt. 696 at 2-3, 5-9, as did Defendants’ primary rebuttal
report without ever lodging a lack-of-information objection, Dkt. 726 at 5, 16-19.

Their other purported need is to assess whether the survey is representative of the California
Class—something first relayed to Plaintiffs in this joint letter just days ago. That too is
something Dr. Dennis did not rely upon. The underlying data, though, already includes the MLB
club affiliated with each respondent and non-respondent, (see Ex. D), which allowed Defendants
to already investigate differences in responses across MLB clubs. Dkt. 749. So Defendants have
long had the ability to test for these types of things. But if needed, Plaintiffs can add a column to
the spreadsheet showing which respondents participated in the California League, which could
be provided in a reasonable amount of time without breaching confidentiality.

Nor is there any need for all communications with respondents. Dkt. 696. Dr. Dennis already
provided the copy for the initial invitations and the script for telephone calls. Dkt. 696-7. Dr.
Dennis’s report noted that follow-up reminders would be sent, and Defendants have had the copy
for one of those reminders for several months after an intervening plaintiff (Kyle Johnson)
produced it. If other reminder emails deviated from that script (Plaintiffs do not believe so but
are confirming) Plaintiffs will provide the copy in an anonymous manner. The copy for those
reminder emails is sufficient—confidential communications are not needed. Indeed, Defendants
have not cited any case that has ordered the production of such confidential communications.

As Defendants previously informed the Court, the privacy interests of players “is of paramount
importance, and is consistent with the constitutional right to privacy” under California law. Dkt.
655 at 5. That interest is even more acute here, where some respondents were (and likely are)
current players, and the fear of reprisal is quite real. It is also essential for survey research that
this information be kept private. Dr. Dennis did not rely on these materials, Defendants have no
real need for it, and the case management order should remain unaltered and the request denied.


5
    See Dkt. 696-08. The day this letter brief was filed, Defendants added the request for “responses” to their requests,
           but they have had this information for five years.
         Case 3:14-cv-00608-JCS Document 948 Filed 08/23/21 Page 6 of 6




Honorable Joseph C. Spero
August 23, 2021
Page 6

Respectfully submitted,

PEARSON, SIMON & WARSHAW, LLP                    PROSKAUER ROSE LLP

/s/ Bobby Pouya                                  /s/ Elise M. Bloom

BOBBY POUYA,                                     ELISE M. BLOOM
Interim Co-Lead Counsel for Plaintiffs           On behalf of Defendants


                                         Filer Attestation

I, Elise M. Bloom, am the ECF user whose identification and password are being used to file this
joint letter brief. In compliance with Local Rule 5-1(i)(3), I hereby attest that the counsel listed
above concur in this filing. I will maintain an executed copy of this filing in our files that can be
made available for inspection upon request.



Dated: August 23, 2021                                       /s/ Elise M. Bloom

                                                              Elise M. Bloom
